FILED
                              NOT FOR PUBLICATION                          NOV 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CARLOS ROBERTO GUTIERREZ-                        No. 11-71215
PORRAS; et al.,
                                                 Agency Nos. A070-805-891
               Petitioners,                                  A070-805-890
                                                             A075-483-579
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 18, 2014 **

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Carlos Roberto Gutierrez-Porras, Irma Gutierrez, and Kenny Gutierrez,

natives and citizens of Guatemala, petition pro se for review of the Board of

Immigration Appeals’ order denying their motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo claims of due process violations. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to establish prejudice arising from any alleged ineffective

assistance by their former counsel. See id. at 793-94 (“[P]rejudice results when the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.” (emphasis in original) (internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                     11-71215